 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          MARY LOU GRANDE et al.,                         CASE NO. C19-333 MJP

11                                Plaintiffs,               ORDER GRANTING STIPULATED
                                                            JOINT MOTION TO EXTEND
12                 v.                                       DISCOVERY

13          US BANK NATIONAL
            ASSOCIATION et al.,
14
                                  Defendants.
15

16

17          THIS MATTER comes before the Court on the Parties’ Joint Stipulated Motion for

18   Extension of Time to Complete Discovery. (Dkt. No. 58.) Having reviewed the motion and the

19   related record, the Court GRANTS the Motion. The discovery cut-off is hereby extended 30

20   days for the limited purpose of completing depositions to April 27, 2020.

21   //

22   //

23   //

24   //


     ORDER GRANTING STIPULATED JOINT MOTION TO EXTEND DISCOVERY - 1
 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Dated March 12, 2020.



                                                         A
 3

 4
                                                         Marsha J. Pechman
 5                                                       United States District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER GRANTING STIPULATED JOINT MOTION TO EXTEND DISCOVERY - 2
